Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000775
                                                          09-MAY-2013
                                                          10:48 AM



                            SCWC-11-0000775
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                          LYNEDON A. VAN NESS,
                     Petitioner/Claimant-Appellant,
                                  vs.
             STATE OF HAWAI#I, DEPARTMENT OF EDUCATION
            Respondent/Employer-Appellee, Self-Insured

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-11-0000775; CASE NO. AB 2009-158(M) (7-07-10239))
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Claimant-Appellant’s Application for Writ of
 Certiorari filed on April 1, 2013, is hereby accepted and will be
 scheduled for oral argument.
           The parties will be notified by the appellate clerk
 regarding scheduling.
           DATED: Honolulu, Hawai#i, May 9, 2013.


 Wayne H. Mukaida                       /s/ Mark E. Recktenwald
 for petitioner
                                        /s/ Paula A. Nakayama
 Steve K. Miyasaka
 for respondent                         /s/ Simeon R. Acoba, Jr.

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack